Title: To George Washington from Captain Allen McLane, 28 November 1777
From: McLane, Allen
To: Washington, George



sr
Rising Sun [Pa.] 12 oClock [28 November 1777]

Evry Intelligence from the City agree that the enemy is in motion and intend a Grand stroke last night they gave out that a body Cross Schulkill and to Cover the deception they kept, their Waggons and Artillery moveing through the City all night this moment I Reced a few lines from my old friend I have good Reason to believe that he keeps a Good look out, and Gives the best intelligence I Remain on my Guard Excellency Humble servt

Allen McLane

